 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   ADRIAN SANTOS,                                              Case No. 2:20-cv-00480-KJD-EJY
 5                  Plaintiff,
                                                                               ORDER
 6          v.
 7   HBR MANAGEMENT, INC. d/b/a and a/k/a
     THE ORIGINAL ROOFING COMPANY;
 8   DOES I through X; and ROE
     CORPORATIONS, LLC, COMPANIES
 9   AND/OR PARTNERSHIPS XI through XX,
     inclusive,
10
                    Defendants.
11

12          Before the Court is the Stipulation and Order (ECF No. 7) seeking a 90 day stay of discovery
13   and all deadlines to allow Plaintiff to complete his U.S. Marine Corps Recruit Training. However,
14   to date, the parties have not filed a discovery plan and scheduling order. Therefore, there are no
15   dates to stay or extend. The parties also do not provide the date on which Plaintiff’s “recruit training”
16   started or when it will end.
17          Accordingly,
18          IT IS HEREBY ORDERED that the Stipulation and Order (ECF No. 7) is DENIED without
19   prejudice.
20          IT IS FURTHER ORDERED that the parties shall submit a revised stipulation. The revised
21   stipulated discovery plan and scheduling order shall identify the start and end date of Plaintiff’s
22   training; a date for initial disclosures; a discovery period commencement date that is ten (10)
23   calendar days after Plaintiff’s anticipated completion of training; and, a close of discovery date that
24   is 180 days thereafter. All other dates are to be included and are to flow therefrom.
25          DATED: March 19, 2020
26

27
                                                    ELAYNA J. YOUCHAH
28                                                  UNITED STATES MAGISTRATE JUDGE
                                                       1
